\
    .   .   .,,
        _




                  OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
                                         AUSTIN
                                                                                -.

                                                                                     .




          -1 will thank you to advioc ma the oar-
     reot en6ww to mka to this lettor.r
          & ami lntonsedthat et a regular meeti&    the
Board of Hq.ents of the 3tate Tesohero Collq~r cdoptad the
following reoolu.tlon:
             "1:3OLVZD, That due to ths Snot that (I)
     the kc     Houston Stots Toacbors  Oollefle.leen-
     gased ln*Luakilq   piane ror  t!w oontlnul¶tlon  41
     a Ylold Liahoolin Puebla, LIeriao;(2) the
     Southwest    Texas State Teaohors College ia plan-
     n&q to open a Field Sahool.in Guadslejrra,
     M0x100;thin lnlmmr; (3) the Gil Ross state
     Teaohers Collec,4ia planning &,,qmn a Flold
     .SOhol.ln Chihua@ua,Xexiao,,.his s-r)           end
     (4) all thr Texas State Tee&htIB OoUe1ge8 are
     dfrfiatly   InteroptedIn t$b emhan@ of rbu-
     donte.wiW~Mexioor
                       BB IT Hs~OLVZD~ ThaVths
          ?'THiXSFOiIiS,
     Board of Rqentcr OS ths Texas :;tatoTeeohera
     Colle~s and the President8 OS these lwtltu-
     tlon8 ahall hold. 8 meet-   dnrlng the Xastsr .~ ._ .-
     bolldays, 1944, at Ylotorl+,~tiexlao,~or lonn   '_-                                 .
     muiteble pleas in UIaxiooto confer ulth the      -.
     0irbiids           of   the    Teaohm-     Trrinlng         xn*tltutloAi
     of MexIoo relative to the problem@ irrdloeted.?. ~
          WI em also lnfommd:thet plans ma now la pro&rosa
for the opening of a Field Yohool by,the north Tsxxw 8tate
Taaobera College at Xorella, WX~OO~ aml.by.the 8tOpllcln:F. '
Austin Stato Tssehetr   Qollego~af~Bin.Luis Poto81, ~Ybxfoe.~The
operationof those FLeld sehoola hra been delrarfbeb.by   Mr.
Xarmon~Lowmn, Presldont    or the Sm Houston State Taaohorr
colle$#J,88 f011ows:
         "The oolls~o studonts intweeted in the
    'fieldsob001 ro&ter ond pay the fee8 on our
     CeapUa     prior        t0    pObIF   to   IIbex~Oo   jwt      (18   OUr
     regular students aetrioulste.    our lastruotor8
     aooocPpsny thorn to Idexlcor The ?dexloan'oftlolals
                                                            -.
                                                        .            .
                                                                 ;




Hon. 000. H. Sheppard - page 3


    furnish ua clasarooma frea of charge. Thla
     auazmrwe pleu to off4r Cpanish itcnguace,
    Mexican nusfo, IXM Latin Americen history
          tba otudents raoelve ragultlr oollaqb
    kidit  juat aa In the 0896 bf resident St&-
    -dents. . .6tlrlnstitutiona00nduot fheb.
    .~ohoalslndapendentlyof the Y!exiogncol-,
    lot?-* 96 ara~grentad the 'freeuse of theI+
    raoilltiaa. The propoood trip 1s to 0rranp.e
    gor the free uw 02'these L&exlo&nfrroilitles        ~
    end LLnferinto dlaoossjons relative to l$v-
    ltqqaartera for atudonto ahd the like . . .*                         .
          Art.   2649 (6) v.b.Cs., pr.ovidcain port'~a'~fdilors~
                         _.
          *& boord sha$l'emet eacbpar    iu'Aust&,      ;    :
    on .#s firat Xonday in May, os'$s so?n thqma-
    after as.prsotloab;le,far the Granaeetlonof - , ...;-
    bualnasa pcrtair;lugto tbe affaira of tha
    St&a normal eohools,~end at such ot.bertimes:~ .
   ..and~plaoes58 n.mjorit# of th6 membera of.    ..'.<   $:
    the board deem neoersary for ths Walter6 of
    SOid 00118&a. . ."
           ~~Ifthe ~oetln~:ln Xoxioo were to be a *boaQmaa'meat-
ix&P of the ty&e aooered by the above Artfale, se~ser%Oaaly
doubt whether ouah meatlug oould la&ally be?'held,,sinoe  alause?
auoh as "and et auoh &her t&as and plaoes aa a'meJor$t~'iir
the board shall doam neoesaLtrynhavo generally bean limlt& aa
If they read *'atsuch other pleoq ~ithlu the 2tate.* Bee
bw.wlou~h VS. soott, lee xd c. 865, 109 3. '3. 788. Xowavar,
it appears that the proposed *moktf.ng is net in fsct a bual-
neaa aeetlng    of the type oonte;lplate+
                                        in Artiole Z647 (6), but
ratner that it la in the nature of a.joint oonferanoe batweon
the board and the presidents on tha ona hbnd and the Mexioan
offiaiala on the other. The taot that tha presidents era ti-
eluded &IIthis *metln@ atrengthaos our belief that the &ather-
In(: is not a buaiueoo aeetiu[! of tbo board of the type m&we-
hended by Artlols Eat9 (6).
          Gubseotio~ (6) of the Ocnoral Provialona of the Ed-
ucational kppro riatlon Bill, 8. B. 33, dote of the 48th Legis-
             , P49, prooidee in part 618r0ii0ns:
lature, R. S.,
.
       .   .
                                                              -,
                                                               .
                                                              ‘.




    I!on.Ceo. IL Shes.?;:rd
                         - j~a@ 4


                   *.  . . frotraveling cxponese shall,,be
               12ourred by board members, heeds or lnetitu-
               tlons, or by any employee of any of the schools,
               or other s~enoles named herein, lnelde or out-       :
               side of the bounderlea oi ths Potatoof Texas,
               orocpt'for 3tste busiinesa. . . im
                The lcglslatureaof Texas have never undertaken‘to
     define w8tnte buslnese" as that term hoe been employed in oon-
    torte elmllar tc the% above. In peneral the government of the
    verlcufieduoatlonal lnstltutloneha&been entrusted to~the re-
    speotlre boarda of recents, end t6 suoh boards have been del-
    eeated brood and oomprehanslre    p&era. It IS manifest,that tihe
    boards are in a superlar positloh tc know anb undoretenb,a&
    to aooompllsh,the auooessfulmsna~ment and govemumnt oi.their
     lni4t.1tut10nfJ. The presumption i8 ~1~~9s in favor of,the re.s6an-
    ableness and le&lty of that rhloh they do. As viesseSd.by the
    CommUoion cf Aqcals ln the ease oi Folqy ~6. Benedlot, 56
    S. X. (26) 805,     the oourte will not lnteriere therewltb ln.the
    abaenoe of ISclear fthcwiap.  that they hove aoted arbltrsrll9or
    have abused the authority rested In them." Thi8 department har
    always ooneidered Itself rostralkied,   aa are the courts,.$aover-
    turnin& the deliborate and'conslderedact8 OS tbo8e entro8ted
    with, and peoullsrly equip ed for, the rdminlrtrotlon~ot~the
    .varlow State oduoatlonal% stltut~cns. In our oplnlon100.
    O-1196 we atstedr                                        -'   .

                 W*3tatela burlness*, a8 relater to the au-        .,
           thority of 6 depsrtmont to inour traroline.ox-
           pcnsas to be paid by the 3tats, seems to embody
           at l908t tbs r0ii0ag   elements:
                "1. A reasonable,oubstantlal,and dlreat
           rela;lon between the business to be transaoted
           on the tslp and the aoaompliahmantof tkm funo-
           tlons of ~ovurnment entrusted tc the partloular
           dspartment~
                "i?. A rea6ouable, rub,atantial,and dfreot
           relationshipbetween the methcd by uhloh the
           partlaular business ti intended to aooompllah
           the funo tlon of ~otsrnmont entruetod to *the
                                                            -.
                                                             ; .




        dapstment , !x~il
                        tho poicaraFranted the de-
        ~~rtmnt by 1~2 for t&a sooompliahmt?nt 4f
       such sunotlo.u3*                       ~,....I., .._.
                                                         . ,,.,’
                                                             I.-.
                                              .~,’
                                                -,:
                                                  ! : ; .-


             *Of o&e,    a* between trctwo airtrimiiii;‘.i
        there rauetnecessarily be dome tone of doubt,           .,,I,..
        *here the Judmnt of,the.dsppsr.ta~t’be~aa;’ ::>: " _:
        uqdar-thenenotionab::thoir"oiiloUl-o$bhr) ? ; ..-:
        beoorio.tbironl~iprrotlosblr.or~~rlon’~b~~~~   1
        %hloh ths guastlan:wbether the’State*sbuti-
        QesrsIs lnvol~ed.Jn the prwtiaular trip ;ik6y .~ , ,-i;;r.
       be deter&md.+j              1'i:--. : :Lo..' ',-
            AOtln$ on these prinolp1e~~%&! dspertment has ruled
that   thdhead of a otete oduoati.eniX %itZti&lon:‘iv’aU
                                                       ‘on’BiS‘iiat.e*s
,busiaess rhile  aitwdi.ng a’mestlngqti Atlanki’r~.Oo~gis;‘bS”‘th4.
 SoWixwn’Ao~o2~tlon of Qolle~es~an48soaadrrf,‘Eohaolis~(‘bp~ion
 Ko. &2084), ttct tihohead of a State sohool OS enp.inooripgnao
 on StatoVa business wh$.lsattend&g:,& meting .&IKew YO?k Oity
 dl tb herlo6n Zoofoty of Mochanlaal Enogtneera(Opinionlao.
 C=4fS7), that tha had of the husbandry departaunt of e L$+tts
 .~ohoclerason :;ti:?.e*s
                        bualncss ahlle atten&a 2x1Td~onti,
 Canada, an Inter-&erioan ounfareno!,for the d+iry industq
 (Opinionno. c-4755), that a professor of adf.xhsl husbandry’in
 a date school wan on State's buslneae wh21e ettending the
 Merioan kopal Livestock Show (Cpinian 100.O-1195), and *iat a
professor in the .:teteUniversity ivason Sta‘tWa business while
 ottending in Pnn Fmnoleoo a n~ca+~~ of.ths Adult fduoatlon
.:ootlonOP.-319 W!:tlonalYduOr?.tloujrs~oclation.(Opinlon.!TW-; 1
O-4337).            I
           The prgoned~oonferenoe lo for. the purposes of dls-
 ousslnp,tho problem OS the exohrn~e of students wfth lLex200
.ana OS the ~stabl2stmmntand cont2nuauae of EurxnerNield Schools-
 art. m3E4 (e)-eptcffl~allyeuthor2zea thz ~ovsrnk~~ boerde oi
 tho various sducsticnal 2nstitutlonsto exempt oortnin students,
 fro3 ot&r mtiont: af the ;:mricm oontinunta trim the pay-
 xnnt of tuition ffizs. T& F,Cr;snoy clause of this leplslGt2on
-(:ots19cJ, 47th j.::~.,      p. 3? ch. 9
                        I!..s.,              (2) express08 a
 ls~islatfvsbelici'tkst "by +mi&q     $h;:ifm2l2t2eaOt the
                                                                     -.
                                                                              .
                                                                          ;       .




am.        cco. 11. r;!ia;..:4xd - p3~0 6


.b.f;:'i.er
          &UCC~~GII~        InstitutlJnS    of thfitCOWltry tt ZtUdantS
0: oiikr mtJcnS, e mutual respx3t on6 understen@?npof th9
wople of tlir oountrg a@ of the other natione of the oon-
tlnmt liillke fostered." nt80r0r ae the proposed oon-
fer.~ncerobtcs to a di:;&xuion of WI exchenm of students
             tinfeel that it oloorly is state business.
xltl;ls;oxlco,
          Jn vicn of the broad wi-8 posmmsed by,the lkard
cf    !lo~ente
           ova  the ourrlol;laof tim &ete feaohoi‘sCollegea
end t&i 1atituCewith wkloh the oourtrchew intnrpretedthese
poxnrs, we arc unable to soy that travollng exgensos inour:-ed
ln oonneotionalth the establishingOIpmein~ain$n& &-the
sumor Field :iohoolaare not lnourre&I~~conmotion @tl?..
SiBto       business.                                                     y.
                                            7-     ~.   .”
      ._
         ~.Conseguentlp,
                       you ardij?sE#peotrul3J
                                            adri.ie$thai
?ierrontsamy bo is+ed In jxyxmht of traveling:expensea in-
ourrcd in oomeotloa with the aonterenos lbote tllsouessd.
                 mustIn& thtbtthe r0+0w            answer% your inquiry,
33 are
                                                      Yours iory.truly
                                                             :
                                                 'kl'TCfWtY.
                                                          C2!IX?Al,
                                                                 OF '2j;L.S

                                                 By T /*i
                                                             It. Dean ?loorheed
                                                                     Aarslstant